Exhibit 10.4
 
WAIVER AND MODIFICATION AGREEMENT


Hague
Corp.                                                                                                                                                                                                                                                                                                  February
5, 2009
7700 S. River Parkway
Tempe, AZ 85284


Re:  Registration Rights Agreement dated as of November 4, 2008


Gentlemen:


Each of the undersigned has entered into a Registration Rights Agreement dated
as of November 4, 2008, by and between Hague Corp. and the several parties
identified below. The Registration Rights Agreement was entered into in
connection with a Securities Purchase Agreement dated as of the same date
between Hague Corp. (the “Company”) and each purchaser, as well as other
transactional documents, including, without limitation, Debentures, a Security
Agreement, an Escrow Agreement and a Subsidiary Guarantee, as well as certain
exhibits and schedules thereto, and related documents and agreements executed in
connection with the transactions contemplated thereunder (collectively the
“Transaction Documents”).  Further, Section 8 of the Debentures provides for an
event of default under subparagraphs ix and x in the event certain registration
rights have not been fulfilled by the Company within the time parameters
specified therein.


By signing below, each of the undersigned purchasers agrees to a 180-day
extension under the Registration Rights Agreement and under Section 8 of the
Debentures and any related provisions contained in the other Transaction
Documents. This 180-day extension shall apply to all time periods specified in
the Transaction Documents that relate to these registration rights, as they
pertain to obtaining an effective Registration Statement for the Company’s
Initial Registration Statement. The parties agree that this Waiver and
Modification shall not affect the validity and the other terms and conditions of
the Transaction Documents, other than as described above.




Name of Purchaser:  MKM Opportunity Master Fund, Ltd.


Signature of Purchaser:   /s/ David
Skriloff                                                          
Name and Title of authorized Signatory: David Skriloff, Portfolio Manager




Name of Purchaser:  MKM SP1, LLC


Signature of Purchaser:  /s/ David
Skriloff                                                           
Name and Title of authorized Signatory: David Skriloff, Portfolio Manager




Name of Purchaser: Steven Posner Irrevocable Trust u/t/a Dated 06/17/65


Signature of Purchaser:  /s/ Steven
Posner                                                          
Name and Title of authorized Signatory: Steven Posner, Trustee






AGREED TO AND ACCEPTED BY:


HAGUE CORP.


By:  /s/ Andrew
McKinnon                                                                
         Andrew McKinnon, authorized on behalf of the Company

